Citation Nr: 1634777	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for right lower extremity radiculopathy, claimed as right-sided sciatica, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for Peyronie's disease with erectile dysfunction, claimed as erectile dysfunction.  

4.  Entitlement to a rating in excess of 10 percent for a low back disability.  

5.  Entitlement to a compensable rating for hypertension.  

6.  Entitlement to an increased rating for a right knee disability, evaluated as 10 percent disabling prior to July 27, 2015 and 30 percent disabling from September 1, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the August 2010 rating decision, the RO continued a 10 percent rating for right knee degenerative joint disease (DJD), with history of Baker's cyst.  The record reflects that, in July 2015, the Veteran underwent right total knee arthroplasty.  In an August 2015 rating decision, the RO recharacterized the Veteran's service-connected right knee disability as total right knee replacement and assigned a 100 percent rating effective July 27, 2015, with a 30 percent rating assigned from September 1, 2016.  

In a September 2013 statement, the Veteran reported that he had been treated for Peyronie's disease in 2011, and added that this was "part of the ED problem."  During a November 2015 VA examination, the Veteran reported that part of his ED was that he had Peyronie's disease.  Accordingly, this issue on appeal has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A Board hearing was held in October 2015.  A transcript is of record.  

The record reflects that additional medical evidence was associated with the claims file since issuance of the June 2012 Statement of the Case (SOC).  Some, but not all, of this evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  In any event, as the claims for service connection for right lower extremity radiculopathy and Peyronie's disease with erectile dysfunction are being granted, the Board finds that the Veteran is not prejudiced by consideration of these claims without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1102 (2015).  As the remaining issues listed on the title page are being remanded, the AOJ will have an opportunity to consider this evidence on remand.  

A November 2011 treatment record included among records from Pensacola Naval Hospital reflects that the Veteran was seen in consultation because of numbness and weakness in his right foot.  The physician noted that the Veteran had been wearing a right knee immobilizer for some time and had recently noticed a "Novocain feeling" running down the lateral aspect of his calf and down over the top of his right foot, which had been present for about three years.  The physician indicated that the Veteran appeared to have a peroneal neuropathy, probably associated with the placement of the straps from his right knee immobilizer.  In a September 2013VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran reported that he was seen at Sacred Heart Medical Group for a nerve scan and testing for his right leg which he and his "PCM" believed to be secondary to his degenerative knee condition, and which could have been partially from the wearing of an ill-fitted brace, which could have caused issues with the peroneal nerve.  The July 2015 right knee arthroplasty operative report states that the Veteran sustained a peroneal nerve injury from unloading brace wear which did not resolve with time.  The Veteran has also submitted an October 2015 nexus statement from an orthopedic surgeon reporting that the Veteran had right foot drop peroneal nerve palsy and indicating that this was caused by VA bracing treatment and peroneal nerve injury.  

The issue of entitlement to service connection for a peroneal nerve injury, to include as secondary to service-connected disability, has been raised by the record in a November 2011 treatment record and a September 2013 VA Form 21-4142, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for type II diabetes mellitus, entitlement to a rating in excess of 10 percent for a low back disability, entitlement to a compensable rating for hypertension, and entitlement to an increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2015 VA back examination establishes that the Veteran's right lower extremity radiculopathy is related to his service-connected low back disability.   

2.  A July 1994 service treatment record reflects that the Veteran reported penile curvature which was getting progressively worse over the past six months.  The diagnosis was Peyronie's disease.  

3.  The Veteran has a current diagnosis of Peyronie's disease with erectile dysfunction, as reflected in a November 2015 VA examination report; the November 2015 VA examiner opined that the etiology of the Veteran's erectile dysfunction was at least as likely as not attributable to Peyronie's disease.   

4.  The Veteran has competently and credibly reported that he has had penile curvature/Peyronie's disease since service.  Specifically, during treatment in November 2010, the Veteran reported that he had always had a slight left curvature to his penis that appeared to be significantly worsening and, during treatment in December 2011, he reported penile curvature which had been getting progressively worse since his 20s; the assessment on both dates was Peyronie's disease.  An October 2013 urology treatment record reports that the Veteran had a longstanding history of Peyronie's disease, which apparently began in the late 1980s and had been worsening to its current state, and, during the October 2015 hearing, the Veteran testified that he started having issues with erectile dysfunction around 1994 to 1996 and also had "Peyronie's" that started in 1994 when it was first noted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

2.  The criteria for service connection for Peyronie's disease with erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


ORDER

Service connection for right lower extremity radiculopathy is granted.  

Service connection for Peyronie's disease with erectile dysfunction is granted.  



REMAND

Remand is required to obtain outstanding pertinent evidence and afford the Veteran new VA examinations.    

During the October 2015 hearing, the Veteran testified that he was getting treatment for his back and knee at the Navy Hospital in Pensacola.  See Hearing Transcript, p. 17.  He added that he was getting all his treatment at the Naval Hospital in Pensacola, where his "PCP" was, and was being co-seen for some of his service-connected disabilities at the VA in Pensacola.  Id.  During a November 2015 VA examination, the Veteran reported that he had been to VA and had injections in his knees every six months for the last three years.  

The most recent records from the Pensacola Naval Hospital presently associated with the claims file are dated in September 2013.  With the exception of records regarding his July 2015 right knee surgery, the most recent VA treatment records associated with the claims file are dated in November 2013.  On remand, more recent records from both the Pensacola Naval Hospital and the VA Joint Ambulatory Care Center in Pensacola should be obtained.   

The Veteran asserts that he has diabetes mellitus related to service.  He underwent VA examination in July 2010.  The examiner noted that the Veteran had episodic isolated elevated glucose, with mostly normal readings during service, and service treatment records indicated a history of isolated elevated blood glucose readings.  The examiner added that, at separation, glucose readings were normal and, several years after discharge, glucose screening was normal.  The examiner's diagnosis was diabetes mellitus type 2 diagnosed nine years after being discharged from service.  The examiner opined that the Veteran's diabetes mellitus was not caused by or related to isolated elevated glucose readings while in military service.  She explained that his military medical records showed randomly isolated elevated blood glucose readings and, at the time of separation, lab work up was normal.  She added that there was no diagnosis or treatment of diabetes mellitus.  She noted that, per medical literature, isolated elevated blood glucose readings are not the same as a diagnosis of diabetes mellitus and they do not relate to diagnosis of diabetes mellitus.  

The July 2010 VA examination report states that, at separation, glucose readings were normal and, several years after discharge, glucose screening was normal.  However, the record reflects that, in October 1999, less than a year after separation from service, the Veteran had elevated glucose (113 mg/DL, with normal being from 60 to 110 mg/DL).  Glucose was again above normal in October 2002; April, July, and December 2003; March, June, and October 2005; and March 2006.  An April 2005 record includes a provisional diagnosis of impaired glucose tolerance.  On remand, the Veteran should be afforded a new VA examination to obtain a medical opinion addressing the etiology of his diabetes mellitus that takes into consideration these elevated glucose readings.   
 
The Veteran was afforded a VA examination to evaluate his service-connected low back disability in November 2015.  Range of motion testing on that date revealed flexion to 75 degrees.  The Veteran submitted a Disability Benefits Questionnaire (DBQ) completed almost a week later which reports forward flexion of the back to 40 degrees.  In light of this DBQ indicating worsening, and because the claim is being remanded, the Veteran should be afforded a new VA examination to evaluate the current severity of his back disability.   

The Veteran was most recently afforded a VA examination to evaluate his service-connected hypertension in April 2010.  During the October 2015 hearing, he testified that his blood pressure was getting worse, so he was being given more medication.  See Hearing Transcript, p. 21.  The Veteran submitted a DBQ regarding hypertension in October 2015; however, because the claim is being remanded, and in light of his October 2015 testimony regarding worsening hypertension, the Veteran should also be afforded a new VA examination to evaluate this disability.    

After the above development is completed, the claims should be readjudicated considering all evidence of record, including all the medical evidence associated with the claims file since issuance of the June 2012 SOC.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the following:  

(1) records from the Pensacola Naval Hospital, dated since September 2013, and

(2) records from the VA Joint Ambulatory Care Center in Pensacola, dated since November 2013.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes mellitus.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing. 

The examiner must address the following question:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its clinical onset during active service or is related to any incident of military service?

The examiner is advised that the absence of documentation of diagnosis of or treatment for diabetes mellitus during service cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between the Veteran's current diabetes mellitus and service.

In providing the requested opinion, the examiner should consider the service treatment records documenting elevated glucose readings, as well as the post-service evidence of elevated glucose readings, including between October 1999 and March 2006, as discussed above.    

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected low back disability.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing.  

4.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected hypertension.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination and perform any necessary testing.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record, including all evidence associated with the claims file since issuance of the June 2012 SOC.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


